Case 1:17-cv-00029-STV Document 102 Filed 08/07/19 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-00029-STV

SONRISA HOLDING, LLC
LIVING TRUST AGREEMENT OF MELODY L. ORTEGA
           Plaintiffs,
      v.

CIRCLE K STORES, INC.
           Defendant.
______________________________________________________________________

                         STIPULATED MOTION TO ENTER JUDGMENT


         Defendant Circle K Stores, Inc. (“Circle K”), through counsel, and Plaintiffs, Sonrisa

Holding, LLC and Living Trust of Melody L. Ortega, through counsel, respectfully submits

this Stipulated Motion to Enter Judgment. As grounds, the parties state:

         1.     Based on the Court’s Order [Doc. # 93], all that remains in this case is

Plaintiffs’ trespass claim. Id., p. 10. For that claim, the Court held that “Plaintiffs are at

least entitled to nominal damages for their trespass claim even if they cannot ultimately

recover any other categories of damages.” Id. (citing Sanderson v. Heath Mesa

Homeowners Ass’n, 183 P.3d 679, 684 (Colo. App. 2008)).

         2.       Plaintiffs disagree with the Court’s Order and intends to appeal, but before

they may appeal, the Court must enter judgment Fed.R.Civ.P. 58(a).

         3.       Counsel for the parties have conferred and are authorized by the parties to

stipulate to the Court entering judgment in favor of Plaintiffs in the amount of $1.00 each

for nominal damages. See City of Westminster v. Centric-Jones Constructors, 100 P.3d

472, 481 (Colo. App. 2003) (Under Colorado law, “[n]ominal damages involve an award

of one dollar.”) (citation omitted).

15026093.2/010609.0074
Case 1:17-cv-00029-STV Document 102 Filed 08/07/19 USDC Colorado Page 2 of 3




        4.       As the Court identified in its Minute Order [Doc. # 101], the parties’ stipulation

to enter judgment in favor of each Plaintiff for $1.00 expressly reserves Plaintiffs’ ability

to appeal the Court’s previous rulings, including the Court’s summary judgment Order

[Doc. # 93], pursuant to Bruce v. Pac. Specialty Ins. Co., 755 F. App'x 731, 733 (10th Cir.

2018) (parties’ agreement “that disposed of the lost-rent and bad faith claims and

reserved Plaintiff’s right to appeal from the district court’s entry of summary judgment on

his other claims” preserved claim for appeal); Brown v. Famers Ins. Co., Inc., 308 F. App'x

303, 305 (10th Cir. 2009) (although an appeal ordinarily may not be taken from a consent

judgment, if parties reserve the right to appeal from a consent judgment in a settlement,

an appeal may be taken).

         WHEREFORE, the parties respectfully requests that the Court enter judgment

against Circle K Stores, Inc. in the amount of $1.00 to each Plaintiff, pursuant to

Fed.R.Civ.P. 58(a), with each party to bear its own costs and fees and Plaintiffs

preserving all rights to appeal the Court’s previous rulings once judgment is entered. A

proposed Order and Judgment is being provided along with this Stipulated Motion,

pursuant to D.C.Colo.L.Civ.R. 7.1(g).

         Dated this 7th day of August, 2019.


                                                      Respectfully submitted by:


                                                      /s Randall M. Weiner
                                                      Randall M. Weiner
                                                      Annmarie Cording
                                                      Law Offices of Randall M. Weiner, P.C.
                                                      3100 Arapahoe Avenue, Ste. 202
                                                      Boulder, CO 80303

                                                  2
15026093.2/010609.0074
                                                                                         DN 3726440.1
Case 1:17-cv-00029-STV Document 102 Filed 08/07/19 USDC Colorado Page 3 of 3




                                           COUNSEL FOR PLAINTIFFS

                                            /s/ John Pearce

                                            John Pearce
                                            1700 Lincoln Street, Suite 2400
                                            Denver, Colorado 80203-4524
                                            (303) 291-3200
                                            (303) 291-3201 (facsimile)
                                            ropsahl@fclaw.com
                                            jpearce@fclaw.com


                                            /s/ Troy R. Rackham                .
                                            Troy R. Rackham
                                            1700 Lincoln Street, Suite 2000
                                            Denver, CO 80203
                                            (303) 839-3860
                                            trackham@spencerfane.com

                                            COUNSEL FOR DEFENDANT


                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on August 7, 2019, the foregoing was filed
on the Court’s ECF service and served via electronic mail addressed to the following:

Randall M. Weiner
Annmarie Cording
Law Offices of Randall M. Weiner, P.C.
3100 Arapahoe Avenue, Ste. 202
Boulder, CO 80303
Randall@randallweiner.com
Annmarie@randallweiner.com

Attorneys for Plaintiffs

                                              s/ Nikki Hoff
                                              Nikki Hoff




                                          3
15026093.2/010609.0074
                                                                              DN 3726440.1
